FEDERAL INSURANCE COMPANY Endorsement No.: 6 Bond Number: NAME OF ASSURED: FORUM FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 1 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on August 17, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 5, 2012 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 7 Bond Number: NAME OF ASSURED: FORUM FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Forum Funds consisting of: Absolute Opportunities Fund Absolute Strategies Fund Adams Harkness Small Cap Growth Fund Auxier Focus Fund Beck, Mack & Oliver Global Equity Fund Beck, Mack & Oliver Partners Fund Brown Advisory Core International Fund Brown Advisory Flexible Value Fund Brown Advisory Growth Equity Fund Brown Advisory Intermediate Income Fund Brown Advisory Maryland Bond Fund Brown Advisory Opportunity Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Value Equity Fund Brown Cardinal Small Companies Fund DF Dent Premier Growth Fund Fountainhead Special Value Fund Golden Large Cap Core Fund Golden Small Cap Core Fund Grisanti Brown Value Fund Lou Holland Growth Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund Payson Total Return Fund Polaris Global Value Fund The BeeHive Fund The Market Neutral Fund UCM Credit Floating NAV Fund UCM Floating NAV Fund UCM Government Floating NAV Fund Waterville Large Cap Value Fund UCM Short Duration ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 BMO Global Equity Fund BMO Partners Fund DF Dent Mid-Cap Growth Fund Dividend Plus+ Income Fund ICICI India Dynamic Fund This Endorsement applies to loss discovered after 12:01 a.m. on August 17, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 5, 2012 ICAP Bond Form 17-02-0949 (Ed. 1-97) Page 2 FEDERAL INSURANCE COMPANY Endorsement No.: 8 Bond Number: NAME OF ASSURED: FORUM FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 7 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on September 12, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 5, 2012 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 9 Bond Number: NAME OF ASSURED: FORUM FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Forum Funds consisting of: Absolute Opportunities Fund Absolute Strategies Fund Adams Harkness Small Cap Growth Fund Auxier Focus Fund Beck, Mack & Oliver Global Equity Fund Beck, Mack & Oliver Partners Fund Brown Advisory Core International Fund Brown Advisory Flexible Value Fund Brown Advisory Growth Equity Fund Brown Advisory Intermediate Income Fund Brown Advisory Maryland Bond Fund Brown Advisory Opportunity Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Value Equity Fund Brown Cardinal Small Companies Fund DF Dent Premier Growth Fund Fountainhead Special Value Fund Golden Large Cap Core Fund Golden Small Cap Core Fund Grisanti Brown Value Fund Lou Holland Growth Merk Absolute Return Currency Fund Merk Asian Currency Fund Merk Hard Currency Fund Payson Total Return Fund Polaris Global Value Fund The BeeHive Fund The Market Neutral Fund UCM Credit Floating NAV Fund UCM Floating NAV Fund UCM Government Floating NAV Fund Waterville Large Cap Value Fund UCM Short Duration ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 BMO Global Equity Fund BMO Partners Fund DF Dent Mid-Cap Growth Fund Dividend Plus+ Income Fund ICICI India Dynamic Fund Merk Currency Enhanced U.S. Equity Fund This Endorsement applies to loss discovered after 12:01 a.m. on September 12, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: January 5, 2012 ICAP Bond Form 17-02-0949 (Ed. 1-97) Page 2
